19-1487
   Kuncoro v. Garland
                                                                              BIA
                                                                      A099 073 432

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 7th day of June, two thousand twenty-one.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            JOSEPH F. BIANCO,
            WILLIAM J. NARDINI,
                 Circuit Judges.
   _____________________________________

   BAMBANG KUNCORO,
            Petitioner,

                        v.                                  19-1487
                                                            NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                      Margaret W. Wong, Margaret Wong &
                                        Associates, Cleveland, OH.

   FOR RESPONDENT:                      Brian M. Boynton, Acting
                                        Assistant Attorney General; Song
                              Park, Acting Assistant Director;
                              Shahrzad Baghai, Trial Attorney,
                              Office of Immigration Litigation,
                              United States Department of
                              Justice, Washington, DC.

    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

AND DECREED that this petition for review of a decision of

the Board of Immigration Appeals (“BIA”) is DENIED.

    Petitioner Bambang Kuncoro, a native and citizen of

Indonesia, seeks review of an April 25, 2019, decision of the

BIA denying his motion to reopen his removal proceedings.             In

re Bambang Kuncoro, No. A099 073 432 (B.I.A. Apr. 25, 2019).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    We have reviewed the BIA’s denial of the motion to reopen

for abuse of discretion and considered whether its conclusion

regarding country conditions is supported by substantial

evidence.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–

69 (2d Cir. 2008).       Kuncoro moved to reopen his removal

proceedings    to   reapply   for       asylum,   asserting   that   the

persecution of Christians in Indonesia had increased since

his hearing before an immigration judge (“IJ”) in 2009.               It

is undisputed that Kuncoro’s motion was untimely because he

filed it more than seven years after the BIA’s 2010 decision


                                    2
affirming          his       removal      order.             See         8     U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).                       However, the

time limitation for filing a motion to reopen does not apply

if reopening is sought to apply for asylum and the motion “is

based       on   changed     country     conditions     in    the        country     of

nationality . . . , if such evidence is material and was not

available and would not have been discovered or presented at

the previous proceeding.”              8 U.S.C. § 1229a(c)(7)(C)(ii); see

also    8    C.F.R.      § 1003.2(c)(3)(ii).           Substantial           evidence

supports the BIA’s determination that Kuncoro’s new evidence

did    not       establish    a   material    change     in        conditions        in

Indonesia.

       Kuncoro submitted three exhibits to establish changed

conditions in Indonesia.                The first noted that intolerant

groups “continued to disrupt religious gatherings, illegally

closed houses of worship, and widely disseminated materials

promoting        intolerance,”      Cert.     Admin.    Rec.        at       109,   and

reported that the Christian governor of Jakarta had been found

guilty of blasphemy and sentenced to two years in prison.

The second provided more detail about that blasphemy trial.

The third described bombings of a Protestant church and a

Buddhist temple in 2016.                 The BIA reasonably concluded,


                                          3
however, that this evidence did not show a material change in

conditions because the evidence before the IJ at the 2009

hearing    described    similar    conditions     for   Christians     in

Indonesia. 1    See 8 U.S.C. § 1229a(c)(7)(C); In re S-Y-G-, 24

I. & N. Dec. 247, 253 (B.I.A. 2007) (“In determining whether

evidence   accompanying      a   motion   to   reopen   demonstrates    a

material change in country conditions that would justify

reopening,     [the   BIA]   compare[s]    the   evidence   of   country

conditions submitted with the motion to those that existed at

the time of the merits hearing below.”).

     For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




1
 Kuncoro relies on a source he submitted before his 2009
hearing that reported improved conditions for Chinese
Christians in Indonesia, to suggest that conditions have
since worsened for Chinese Christians.    But Kuncoro’s new
exhibits describe only incidents of violence against
Christians generally.    Thus, Kuncoro’s evidence does not
demonstrate a material change in conditions for either
Chinese Christians specifically or Christians more broadly.
                              4